Title: From Thomas Jefferson to James Johnston, Jr., 3 December 1807
From: Jefferson, Thomas
To: Johnston, James, Jr.


                        
                            Sir
                            
                            Washington Dec. 3. 07.
                        
                        Your favor of Oct. 23. covering the offer of service from the Chatham company of artillery was recieved on
                            the 22d. ult. and I ask the favor, thro you, of returning the answer now inclosed, and tender you the assurances of my
                            high respect.
                        
                            Th: Jefferson
                            
                        
                    